In a proceeding pursuant to Mental Hygiene Law article 81 for the appointment of a guardian for Lillian A., the appeal is from so much of an order of the Supreme Court, Kings County (Douglass, J.), dated January 16, 2003, as directed Robert P. to cease contact with Lillian A. and, sua sponte, revoked her last will and testament.
Ordered that on the Court’s own motion, the notice of appeal from so much of the order as, sua sponte, revoked the last will and testament of Lillian A. is treated as an application for leave to appeal from that portion of the order, and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order is modified, on the law, by deleting the provision thereof revoking the last will and testament of Lillian A.; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The court did not have the authority to revoke the last will and testament of Lillian A. (see Mental Hygiene Law § 81.29 [d]).
The appellant’s remaining contentions are without merit. Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.